CLD-175                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-1607
                                       ___________

                              In re: LEVAR TAYLOR,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                              District Court of New Jersey
                        (Related to D.N.J. Civ. No. 09-cv-1537)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 28, 2011

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                               (Opinion filed: May 4, 2011)

                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Levar Taylor, proceeding pro se, seeks a writ of mandamus compelling

the District Court to rule on his motion challenging the District Court’s jurisdiction. For

the reasons that follow, we will deny the petition.

       Taylor filed two motions pursuant to 28 U.S.C. § 2255 in District Court in 2009

and 2010. The District Court consolidated the cases and ordered Taylor to file an

amended motion, before ultimately dismissing the case with prejudice on August 2, 2010.

                                             1
We denied his application for a certificate of appealability. (C.A. No. 10-3480.) On

August 30, 2010, Taylor filed a “Petition to challenge the subject matter jurisdiction, and

personal jurisdiction of the [District] Court.” On March 8, 2011, Taylor filed a petition

for a writ of mandamus, requesting that the District Court act on his motion challenging

its jurisdiction. He argues that the District Court’s jurisdiction has never been “proven

upon the record by the facts.”

        Mandamus is a drastic remedy available only in extraordinary cases, see In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005); the petitioner must

demonstrate that he has “no other adequate means” to obtain the relief desired and a

“clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). We recognize that approximately eight months have elapsed since Taylor

filed his motion challenging the District Court’s jurisdiction. However, we cannot

conclude that the overall delay in this matter warrants mandamus relief. See Madden,

102 F.3d at 79 (an appellate court “may issue a writ of mandamus on the ground that

undue delay is tantamount to a failure to exercise jurisdiction”). The District Court’s lack

of urgency in addressing his motion is understandable, given that Taylor filed it after his

case had been closed and that he had previous opportunities to challenge the District

Court’s jurisdiction. We are confident that the District Court will enter an order in due

course. Accordingly, the petition is denied.




                                               2